DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered. Claims 1-3, 5, 7, 9-12, 14-19, 21-22 and 24-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-3, 5, 7, 9-12, 14-19, 21-22 and 24-26 are objected to because of the following informalities: the preambles of the claims contain “Method” or “System” instead of “A method” or “A system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 26 discloses “System for time-stamping a document having content that changes over a document timeline and, at any point in time along the document timeline, the document having a content state corresponding to the point in time, wherein the system is arranged to...." The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation “system" does not explicitly or implicitly teach that the claims are directed to a physical system.  There is no limitation in the claim that indicates a physical part and/or a physical system or machine.  Thus, claim 26 is rejected as a system of software per se, failing to fall within a statutory category of the invention.

Response to Arguments
Applicant’s arguments on pages 9-13 in relating to the teachings of Sim-Tang, Herbach and Walker have been considered. The references Sim-Tang, Herbach and Walker are no longer applied in this Office Action.
A new combination of references Szrek et al. (US 20070213125) in view of Mousavi et al. (US 20090125445) are provided below.
Regarding the argument that “Mousavi does not cure these deficiencies” on page 13 in relating to the prior applied references is thereby moot since the references Sim-Tang, Herbach and Walker are no longer applied. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szrek et al. (US 20070213125) in view of Mousavi et al. (US 20090125445).
Specification, page 1 discloses “Some cryptographic methods use one-way functions, such as certain hash functions, in order to create such cryptographic keys. One advantage of one-way functions of sufficient quality is that it is practically impossible to calculate the data input to the one-way function given an output value of the one-way function, why the existence of a certain cryptographic key can be used as proof of the pre-calculation existence of the said input data. One known technology is linked time-stamping, in which several digitally stored documents are hashed at consecutive points in time, and wherein each hash includes the hash of a previous document by concatenation. Periodically, such hashes are published in widely available publications such as newspapers. Since the existence of each linked hash implies the previous existence of the information upon which the hash is based, such a method makes it practically impossible to back-date a certain document, within the limits of publication frequency. Also, the order of document creation can be protected”.

As per claims 1, 26, Szrek teaches 
a method for time-stamping a document having content that changes over a document timeline and, at any point in time along the document timeline, the document having a content state corresponding to the point in time, wherein the method comprises the following steps: a) performing a digital description or sampling of the content state of the document at a first point in time along the document timeline (para. 18: transaction files or transactions are sent to be time-stamped to ensure their content at a specific time, i.e., at the time of the time-stamp; para. 24: introduce the calculation of a transactional one-way hash on the game server or another system such as the TT server and the generation of a time-stamp using a third party time-stamping service; para. 32: after the file is read, it is time-stamped in a fraction of a second); 
b) creating a digital signature of the described or sampled content state, where the created digital signature is constituted by, comprises or is calculated based upon an output value of a signature one-way function, where an input value to the signature one-way function is at least a part of the described or sampled content (para. 7: receives the transaction data from a gaming system and calculates a one-way hash of the received transaction data. The one-way hash is digitally time-stamped and stored for subsequent verification of the transactions; para. 24: introduce the calculation of a transactional one-way hash on the game server or another system such as the TT server and the generation of a time-stamp using a third party time-stamping service; para. 27: transformation of data allowing creation of a unique digest of any input data. Any change of the input data causes the one-way hash to be different; para. 29-30: time-stamping is a special type of digital signature including a one-way hash of user data. A time-stamping system appends current, incorruptible clock information to the user data to be signed to provide the proof of signing time. Time-stamping is important because a standard digital signature provides a proof of the content of the data and it proves that the data corresponds to its signature); 
c) embedding or incorporating the created digital signature into the content of the document, at a second point in time along the document timeline that is later than the first point in time, the embedding or incorporating carried out so that the created digital signature is readable from the document at the second point in time d) repeating steps a) through c) (para. 24: transfer of the transaction file continuously in real time while periodically or continuously (equivalent to d step: repeating) calculating new file hashes and digitally time-stamping them,…digital signature to allow future verification that the content of the signed information did not change. Thus, the timestamp provides a timeline of any activity which may be used for verifications of any claims; para. 29: time-stamping is a special type of digital signature including a one-way hash of user data. A time-stamping system appends current, incorruptible clock information to the user data to be signed to provide the proof of signing time; para. 42: introduce the calculation of a transactional one-way hash on the game server or another system such as the server and the generation of a time-stamp using a third party time-stamping service; para. 57); and 
Szrek does not explicitly teach in which repeated step a) is carried out at or after the second point in time and the embedded or incorporated signature from the prior iteration of step c) is present in the described or sampled content state of the document to affect the created digital signature resulting from repeated step b); and e) publically publishing at least one of the created digital signatures or a value calculated from the created digital signature of the repeated step b), the public publishing carried out over at least one publication channel consultable by a third party following publication to verify the digital description or sampling at the point of time along the document timeline corresponding to the creation of the published digital signature or value calculated therefrom.
Mousavi et al. teaches
in which repeated step a) is carried out at or after the second point in time and the embedded or incorporated signature from the prior iteration of step c) is present in the described or sampled content state of the document to affect the created digital signature resulting from repeated step b) (fig. 6B: item 6030: file without pedigree log found, 6035: calculate signature, 6045: generate baseline pedigree log record including generating time stamp, signatures, date and time etc., 6050: update pedigree log record database; para. 121, 132: within each unique digital pedigree log is stored historical information relating to ownership, licensing, etc. and periods therefore. In such a manner, a developer can determine who owned and who owns external digital content for the present and for the past; para. 178: the annotation of digital pedigree/lineage log records is repeated at intervals. For example, repeating one of the processes relating to the generation of a digital signature from a digital pedigree log record results in the files being re-annotated. Accordingly in the examples presented re-annotating one digital pedigree log record, for example to reflect a change in licensing from GLPv2 to GLPv3 for "Freedman and Associates" in second non-empty pedigree; 
e) publically publishing at least the created digital signature or a value calculated from the created digital signature of repeated step b), the public publishing carried out over at least one publication channel consultable by a third party following publication to verify the digital description or sampling at the point of time along the document timeline corresponding to the creation of the published digital signature or value calculated therefrom (para. 25, 36-37: publishing the digital signature to a computer system publicly accessible via a network; para. 97-99; para. 146: generation and publishing of certified signature reports to a centralized digital signature repository, and verifying the authenticity of the first digital pedigree log record with a trusted third party).
	Mousavi et al. also teaches
b) creating a digital signature of the described or sampled content state, where the created digital signature is constituted by, comprises or is calculated based upon an output value of a signature one-way function, where an input value to the signature one-way function is at least a part of the described or sampled content (para. 20: the data relating to the digital content comprises a digital signature of at least a portion of the digital content; para. 68-69: a hash of the digital content; para. 98: company generates a digital signature using a known signature process, for example MessageDigest algorithm 5 (MD5), Secure Hash Algorithm (SHA) such as SHAI, or through another process. The digital signature is then stored on a known public server 240. Determinable from each digital signature is the signature of the code, the name and contact information of the copyright owner relating to the code, and licensing information; (fig. 6B: item 6045: generating of baseline pedigree log record: time stamp, signatures, date and time; para. 29: the data relating to the digital content comprises a digital signature of at least a portion of the digital content; para. 125, 178: a plurality of digital pedigree log records each associated with digital content and comprising: comparison data for use in comparing first digital content provided to determine whether a digital pedigree log record is associated with the first digital content; data relating to a pedigree of the digital content, the data indicative of a stated origin of the digital content; and, data relating to changes to the digital content subsequent to its purported origin.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek to include the publishing the digital signature to a computer system publicly accessible via a network and verifying the authenticity of record, as taught by Mousavi, for the advantage of protecting files in relating to modifying, inconsistent time, etc. 

As per claim 2, Szrek teaches
wherein characterized in that the signature or value is used as an input value to the signature one-way function used to create a signature in step b) in a subsequent iteration of the method (para. 27: transformation of data allowing creation of a unique digest of any input data. Any change of the input data causes the one-way hash to be different; para. 42: introduce the calculation of a transactional one-way hash on the game server or another system such as the TT server and the generation of a time-stamp using a third party time-stamping service; para. 49: transactions' one-way hash may be used as an additional input for generation of the RNG seed.) 

As per claim 3, Szrek teaches
wherein an input value to the signature in step b) is also the current value, or a value which has been calculated based upon the current value, of a time-stamping signal created using the following steps: 2a) selecting a digitally stored reference document, which reference document is a digital description or sample of the current state of a certain physical reference source and/or information reference source at a certain first point in time, where the truthfulness of each reference document can be verified by consulting one or several publically available information sources concerning the historic state of said reference source (para. 18: transaction files or transactions are sent to be time-stamped to ensure their content at a specific time, i.e., at the time of the time-stamp; para. 27: transformation of data allowing creation of a unique digest of any input data. Any change of the input data causes the one-way hash to be different; para. 29: time-stamping is a special type of digital signature including a one-way hash of user data. A time-stamping system appends current, incorruptible clock information to the user data to be signed to provide the proof of signing time; para. 42: introduce the calculation of a transactional one-way hash on the game server or another system such as the server and the generation of a time-stamp using a third party time-stamping service; para 57: TT audit in the meantime recalculates one-way hash and compares it with one-way hash calculated by TT server; fig. 6, item 56: one way hash for gaming transactions/files, item 59: timestamp verification); 
2b) using the reference document as one of at least one input values to a time-stamping one-way function, and calculating the corresponding output value of the time-stamping one-way function; 2c) updating the signal based upon the said output value, so that the said output value is constituted by or can be determined based upon the value of the signal; and 2d) repeating from 2a) using another digitally stored reference document which is a digital description or sample of the current physical state and/or information state of the same or another reference source at a subsequent point in time (para. 7: receives the transaction data from a gaming system and calculates a one-way hash of the received transaction data. The one-way hash is digitally time-stamped and stored for subsequent verification of the transactions; para. 24: transfer of the transaction file continuously in real time while periodically or continuously (equivalent to d step: repeating) calculating new file hashes and digitally time-stamping them,…digital signature to allow future verification that the content of the signed information did not change. Thus, the timestamp provides a timeline or a subsequent point in time of any activity which may be used for verifications of any claims).
	Mousavi also et al. teaches
where the truthfulness of each reference document can be verified by consulting one or several publically available information sources concerning the historic state of said reference source; 2b) using the reference document as one of at least one input values to a time-stamping one-way function, and calculating the corresponding output value of the time-stamping one-way function (para. 20: the data relating to the digital content comprises a digital signature of at least a portion of the digital content; para. 25, 36-37: publishing the digital signature to a computer system publicly accessible via a network; para. 68-69: a hash of the digital content; para. 98: company generates a digital signature using a known signature process, for example MessageDigest algorithm 5 (MD5), Secure Hash Algorithm (SHA) such as SHAI, or through another process. The digital signature is then stored on a known public server 240. Determinable from each digital signature is the signature of the code, the name and contact information of the copyright owner relating to the code, and licensing information; para. 146: fig. 9B shown is an embodiment of the invention relating to the generation and publishing of certified signature reports 970 to a centralized digital signature repository 980, and verifying the authenticity of the first digital pedigree log record with a trusted third party). 

As per claim 5, Szrek teaches
wherein a certain state of the document is time-stamped using the current value of the time-stamping signal, and in that at least a part of a digitally stored version of the certain time-stamped state of the document, or the output value of a one-way function an input value of which is the certain state of the document, is used as an input value in step 2b) in an iteration of the method for creating the time-stamping signal (para. 7: receives the transaction data from a gaming system and calculates a one-way hash of the received transaction data. The one-way hash is digitally time-stamped and stored for subsequent verification of the transactions; para. 24: transfer of the transaction file continuously in real time while periodically or continuously (equivalent to d step: repeating) calculating new file hashes and digitally time-stamping them,…digital signature to allow future verification that the content of the signed information did not change. Thus, the timestamp provides a timeline or a subsequent point in time of any activity which may be used for verifications of any claims; para. 58: its non-refutable time-stamp proves file integrity and provides detection of modification
of transactions).

As per claim 9, Szrek teaches
wherein in step c), the signature is embedded into the document in the form of a piece of information from which the value of the signature can be deduced (para. 24: transfer of the transaction file continuously in real time while periodically or continuously (equivalent to d step: repeating) calculating new file hashes and digitally time-stamping them,…digital signature to allow future verification that the content of the signed information did not change. Thus, the timestamp provides a timeline of any activity which may be used for verifications of any claims; para. 29: time-stamping is a special type of digital signature including a one-way hash of user data. A time-stamping system appends current, incorruptible clock information to the user data to be signed to provide the proof of signing time; para. 42: introduce the calculation of a transactional one-way hash on the game server or another system such as the server and the generation of a time-stamp using a third party time-stamping service; para. 57).
	Szrek does not explicitly teach by introducing a graphical element, such as a string of alphanumeric characters, a QR code or a barcode, into a visual representation of the document, which graphical element carries said piece of information; by adding said piece of information to a digitally stored version of the document as metadata; and/or by adding said piece of information in the form of a digitally coded watermark to a digitally stored version of the document.
	Mousavi teaches
by introducing a graphical element, such as a string of alphanumeric characters, a QR code or a barcode, into a visual representation of the document, which graphical element carries said piece of information; by adding said piece of information to a digitally stored version of the document as metadata; and/or by adding said piece of information in the form of a digitally coded watermark to a digitally stored version of the document (para. 128: the digital content signature  is optionally stored together with associated information and metadata for later retrieval and look up activities; para. 141: each identification and storage of identified information includes gathering, storage and subsequent conveying of a source of information as well as particulars of each piece of information, which includes how the particular file's related meta-data or information was verified, for instance, how it was determined that a particular file is governed by a GPL license or belongs to ACME corporation; para. 146: generation and publishing of certified signature reports to a centralized digital signature repository, and verifying the authenticity of the first digital pedigree log record with a trusted third party). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek to include the publishing the digital signature to a computer system publicly accessible via a network and verifying the authenticity of record, as taught by Mousavi, for the advantage of protecting files in relating to modifying, inconsistent time, etc. 

As per claim 10, Szrek teaches
wherein the document comprises information captured, which constitutes the document, in that the sampling equipment is provided access to a communication channel over which the current value of the time-stamping signal is communicated to the sampling equipment, and in that the sampling equipment embeds the current signature or value into the document in connection to performing the sampling (para. 24: transfer of the transaction file continuously in real time while periodically or continuously (equivalent to d step: repeating) calculating new file hashes and digitally time-stamping them,…digital signature to allow future verification that the content of the signed information did not change. Thus, the timestamp provides a timeline of any activity which may be used for verifications of any claims; para. 29: time-stamping is a special type of digital signature including a one-way hash of user data. A time-stamping system appends current, incorruptible clock information to the user data to be signed to provide the proof of signing time; para. 42: introduce the calculation of a transactional one-way hash on the game server or another system such as the server and the generation of a time-stamp using a third party time-stamping service; para. 57); 
Szrek does not explicitly teach using a piece of sampling equipment for sampling a physical phenomenon. 
Mousavi teaches using a piece of sampling equipment for sampling a physical phenomenon (para. 108: digital content is stored within one or more files. These include, but are not limited to, source code files, build script files, image files, audio files, video files, binary files, software libraries, text files, and hypertext files; para. 119, 132.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek to include file(s) from a certain sampling equipment including video file, audio file, image file etc., as taught by Mousavi, for the advantage of allowing different types of files be effectively processed and managed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Szrek et al. (US 20070213125) in view of Mousavi et al. (US 20090125445) and further in view of Papamantou et al. (US 20110225429).
As per claim 7, Mousavi also teaches a value which has been calculated based upon this output value, which is publically published (para. 25, 36-37: publishing the digital signature to a computer system publicly accessible via a network; para. 146: FIG. 9B shown is an embodiment of the invention relating to the generation and publishing of certified signature reports 970 to a centralized digital signature repository 980, and verifying the authenticity of the first digital pedigree log record with a trusted third party; fig. 6B: item 6045: generating of baseline pedigree log record: time stamp, signatures, date and time.) 
Szrek and Mousavi do not explicitly teach claim 7.
	Papamanthou et al. teaches 
wherein signatures are calculated for a plurality of documents at different times, in that said calculated signatures, or values calculated based upon such signatures are logically stored as leaves in a tree structure, and a respective output value of a tree one-way function is calculated for each parent node in the tree structure, where the signatures, said value and/or calculated tree one-way function output values of each respective child node for the parent node in question are used as input values for the tree one-way function, and in that it is the tree one-way function output value of a tree root, or a value which has been calculated based upon this output value, which is publically published (para. 6-9, 20: Using cryptographic (collision resistant) hashing and Merkle's tree construction [30] to produce the set digest; para. 93: In the three-party model a time-stamped signature on the digest (produced by the source) is used by the client to verify the validity of the digest, whereas in the two-party model the client engages in a protocol with the server that allows him to locally update the digest correctly with non-negligible probability; para. 111, 402-403: Hash trees or Merkle trees are a type of data structure which contains a tree of summary information about a larger piece of data (e.g., a file) used to verify its contents). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include the teachings of Papamanthou to effectively verify the authenticity of record, as taught by Szrek and Mousavi, for the advantage of protecting files in relating to modifying, inconsistent time, etc.
Claims 11-12, 14-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Szrek et al. (US 20070213125) in view of Mousavi et al. (US 20090125445) and further in view of Lutnick et al. (US 20100124967).
As per claim 11, Szrek and Mousavi do not teach claim 11.
Lutnick teaches
wherein a document state is one frame in a moving image, captured using an image capturing device, and that the current signature or value at the time of capturing the frame is embedded into the frame by positioning a graphics-presenting device, arranged to show a graphical element carrying the signature or value, in a view of the image capturing device so that the graphical element is captured as a part of the captured frame (fig. 16: video streamer; para. 268-269: streaming video, streaming audio; para. 1324 1346: data used in consecutive games may be treated as a stream of data frames; para. 1748, 1865). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include limitations as taught by Lutnick for the advantage of monitoring and securely managing image files.

As per claims 12, 14, Mousavi teaches providing a centralized digital signature repository (para. 82, 129). Szrek and Mousavi do not explicitly teach claims 12, 14. 
	Lutnick teaches
wherein a number of consecutive frames comprise footage of a natural phenomenon the development of which is deterministic by nature; wherein the document is captured using a piece of sampling equipment for sampling a physical phenomenon (taking a digital photography), which sampling equipment is caused to calculate the digital signature in connection to performing the sampling, which sampled physical phenomenon constitutes the document, and the sampling equipment is provided access to a communication channel over which the signature is communicated to a central server (para. 111-113, 267-269, 1324 1346: data used in consecutive games may be treated as a stream of data frames; para. 1865). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include limitations as taught by Lutnick, for the advantage of monitoring and securely managing files.

As per claim 15, Szrek and Mousavi do not teach claim 15.
	Lutnick teaches
wherein the sampling equipment is caused to sample the physical phenomenon repeatedly over some period of time, and at least a part of a digitally stored version of at least one time-stamped document is used, by the central server, as an input value in step 2b), and the time-stamping signal value after being updated using the time-stamped document state is embedded into another document state produced later than the said at least one time-stamped document state (para. 123: images captured by the camera may be retransmitted to a central server…; fig. 2; para. 673, 694: allow a player to repeatedly play a high odds bonus games; para. 876, 1334, 1867-1868: timestamp a document). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include limitations as taught by Lutnick, for the advantage of monitoring and managing stored versions of documents.

As per claim 16, Szrek do not teach claim 16.
	Mousavi teaches 
wherein the document is a web page (para. 82: a web searching approach to extracting and identifying digital content to provide a centralized digital signature repository; para. 109, 128-129). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek to include limitations as taught by Mousavi, for the advantage of monitoring and managing different types of files/documents including web pages.
	
As per claims 17-18, Szrek and Mousavi do not explicitly teach claims 17-18.
	Lutnick teaches
wherein the web page comprises programming code arranged to initiate a time-stamping as a consequence of the web page being viewed, and the state of the web page hence changes; wherein the document is a sequence of samplings of an interactive session between a first party and a second party, the interactive session is sampled repeatedly and the sampled document states are provided to and saved in a central server together with the created signature values (para. 123: images captured by the camera may be retransmitted to a central server…; para. 707, 738: sampling a state of the reel in real time; para. 125: details of game play are captured; para. 268: streaming video, audio; para. 900, 993: any spoken message may be broadcast to all parties; para. 1334: timestamp a document). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include limitations as taught by Lutnick, for the advantage of monitoring and managing interactive sessions between parties.

As per claim 19, Szrek and Mousavi do not explicitly teach claim 19.
	Lutnick teaches
wherein the interactive session is a remote session conducted over the Internet, and the samplings comprise screen dumps or audio capture of the session as seen from at least one of the two parties using a software application executed on or from an electronic device in the interactive session (para. 70, 381: a game session; para. 738: sampling a state of the reel in real time; para. 125: details of game play are captured; para. 268: streaming video, audio; para. 900). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include limitations as taught by Lutnick, for the advantage of monitoring and managing interactive sessions between parties.

As per claim 21, Szrek and Mousavi do not explicitly teach claim 21.
	Lutnick teaches
wherein the said samplings comprise image material captured so that a screen of an electronic device in the interactive session is visible and the image material is captured using a camera in communication with the central server (para. 123: images captured by the camera may be retransmitted to a central server…; para. 1347, 1420). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include the limitations as taught by Lutnick, for the advantage of managing and processing the captured images relating to the communication sessions between users for enriching the communication experience.

As per claim 22, Szrek et al. does not teach claim 22.
	Mousavi teaches 
wherein the central server, or another central server in communication to said central server, is arranged to initiate the samplings, and the corresponding creation of signatures for each such sampling, upon a request from at least one of the parties (para. 82: a web searching approach to extracting and identifying digital content to provide a centralized digital signature repository; para. 108-109, 111, 124, 128-129, 146: fig. 9B shown is an embodiment of the invention relating to the generation and publishing of certified signature reports to a centralized digital signature repository, and verifying the authenticity of the first digital pedigree log record with a trusted third party; para. 178). Szrek and Mousavi do not explicitly teach samplings.
	Lutnick teaches
wherein the central server, or another central server in communication to said central server, is arranged to initiate the documents/versions of the documents, and the corresponding creation of signatures for each such sampling, upon a request from at least one of the parties (para. 70, 707, 738, 1449). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include limitations as taught by Lutnick, for the advantage of effectively monitoring and managing files/documents.

As per claim 24, Mousavi teaches 
providing a way to verify that a certain document is published, wherein the method comprises the following steps: continuously time-stamping the document according to claim 2; and providing access for a third party to a means for comparing a continuously updated piece of information which is embedded into the document with a corresponding current time-stamping signal value stored in the central server (para. 25, 36-37: publishing the digital signature to a computer system publicly accessible via a network; para. 146: FIG. 9B shown is an embodiment of the invention relating to the generation and publishing of certified signature reports 970 to a centralized digital signature repository 980, and verifying the authenticity of the first digital pedigree log record with a trusted third party). 
Szrek and Mousavi do not explicitly teach in real-time or near real-time.
	Lutnick teaches
in real-time or near real-time (para. 587, 858: provide a casino or other gaming establishment with enhanced automated security, and automated real-time accounting). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek and Mousavi to include limitations as taught by Lutnick, for the advantage of effectively monitoring and managing files/documents in real-time.

As per claim 25, Szrek does not teach claim 25.
	Mousavi teaches 
wherein the document is published on the Internet, and the means for comparing the continuously updated piece of information is in the form of program code which is associated with the document and arranged to automatically perform such a comparison and to signal to the third party whether a time-stamping signal value deduced from the piece of information corresponds to the current value of the time-stamping signal (para. 16: the pointer data comprises an indication of a record within a digital signature database comprising data relating to licensing and comparable content; para. 38-39: generating a second pedigree log record signature for the first digital pedigree log record upon detecting an event; comparing it to the first pedigree log record signature; and determining an outcome of the comparison, the comparison being stored within a digital memory; para. 42, 46, 106: automating logging of creation, importing, linking, including, deleting, modification, moving, and renaming of all files used to build a system of digital content such as a software application or subsystem results in a more complete list of external content files. Any new file, which optionally is digital content over a specified predetermined size limit, is logged when appropriate as external content associated with the digital content; para. 111: file version control systems; para. 146: FIG. 9B shown is an embodiment of the invention relating to the generation and publishing of certified signature reports 970 to a centralized digital signature repository 980, and verifying the authenticity of the first digital pedigree log record with a trusted third party). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Szrek to include the comparing of digital signatures for a message/document/image at different points in time, as taught by Mousavi, for the advantage of managing and processing the captured and/or modified documents in order to effectively manage, store, and manipulate different versions of each of the document.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gentry et al. (US 20060129803) teaches para.  31: allowing a verifier to publish a proof of validity for multiple certificates, thereby allowing a verifier to determine the validity of a certificate belonging to a plurality of certificate owners concurrently; para. 45: Merkle trees may be used to digest data in digital signatures, where the signed digest corresponds to the value associated with the root; para. 46, 102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        12/13/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163